Citation Nr: 1524360	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code may be paid for training that occurred prior to August 1, 2010.  


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1978 and from December 1982 to October 1987.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the Columbia, South Carolina, RO.  

The appellant and the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Columbia RO.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) claims files associated with the case; however, the evidence contained therein is not relevant to the claim on appeal.  


FINDINGS OF FACT

1.  The appellant's spouse, the Veteran, was awarded a 100 percent permanent and total disability rating effective March 3, 2005, and was notified of such decision on November 25, 2009.  

2.  The appellant's original application for DEA benefits under 38 U.S.C.A. Chapter 35 was first received on August 1, 2011.  


CONCLUSION OF LAW

DEA benefits under Chapter 35, Title 38, of the United States Code may not be paid for training that occurred prior to August 1, 2010.  38 U.S.C.A. §§ 5100, 5107, 5113 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.400, 21.3046, 21.4131 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veteran's Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case, as is discussed further below, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the basis of the appellant's belief that she is entitled to DEA benefits for training that occurred prior to August 1, 2010, to include the dates of her training, when she was notified of the availability of benefits, the choice and selection of a delimiting date, and when she initially filed her claim for education benefits.  Furthermore, the undersigned discussed the basis of the denial of retroactive benefits at the RO level.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal the existence of any outstanding evidence necessary for the adjudication of the claim.  In this regard, as noted previously, the law, and not the facts, is dispositive in this case.  Sabonis, supra.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being the spouse of a Veteran who has a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(D)(i).  In this case, the appellant's eligibility for DEA benefits derives from her status as the spouse of a permanently and totally disabled Veteran.  

The basic beginning date for the utilization of DEA benefits by an eligible spouse of a Veteran is the effective date of the permanently and totally disabled rating, the date of notification, or any date between the two chosen by the eligible spouse.  38 C.F.R. § 21.3046(a)(2)(iii).  

The assignment of an effective date for DEA benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113(a).

With respect to the commencement date of retroactive payment of DEA benefits, generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e)(2).  

In the present case, the Veteran was awarded a 100 percent permanent and total disability rating effective March 3, 2005, and was notified of such decision on November 25, 2009.  As such, the appellant had the option of choosing either date as the beginning date for educational benefits, which would result in a delimiting date 10 years later, i.e., March 3, 2015, or November 25, 2019.  

The appellant contends in her February 2012 notice of disagreement that she received a certificate of eligibility in August 2011, indicating she could choose between two beginning dates, the first March 3, 2005, the effective date of benefits, or April 5, 2010.  She chose the former, which is her right; however, as above, VA cannot pay for training that occurred more than a year prior to the date of receipt of an application for educational benefits.  In a subsequent letter, she was informed that this was in error and the correct beginning date should be November 25, 2009, which was more favorable than the March 3, 2005 date.  The appellant further testified at the June 2014 hearing that there was confusion with respect to filing her claim due to the Veteran's claims file being frequently transferred, as he had claims on appeal during that time.  

The Board notes that the RO did include erroneous information in its August 2011 letter to the appellant, namely that she could choose a beginning date between March 3, 2005 and April 5, 2010.  Rather, such should have been March 3, 2005 (date of entitlement), and November 25, 2009 (date of notification).  However, in a subsequent December 2011 letter, the RO notified the appellant of the error and indicated that the November 25, 2009, date would be used as such was the most advantageous date to her in that it allowed for educational benefits to be paid until November 25, 2019.  

Therefore, while the appellant could elect either March 3, 2005 (date of entitlement), and November 25, 2009 (date of notification) as the beginning date of her educational benefits, the law is clear that VA cannot pay for training that occurred more than one year prior to the date of receipt of the application for such benefits.  In the instant case, the appellant reports that she enrolled as a student at Claflin University from May 2005 to April 2007.  However, her original application for DEA benefits was first received by VA on August 1, 2011.  Therefore, the Board finds that the appellant's original claim was not received within one year of entering an education program.  

Using the date of notification of the decision that awarded DEA benefits, VA must have received the appellant's original application for retroactive DEA benefits by November 25, 2010 to be timely.  However, while the appellant generally contended that she filed for educational benefits in 2005, such is not possible as the Veteran was not notified of the eligibility of his dependents for educational benefits until November 2009.  Furthermore, the record shows that the appellant's original application was first received by VA on August 1, 2011.  In this regard, VA could only pay for training that occurred beginning August 1, 2010, which is one year prior to the date of receipt of her application.  The Board notes that the appellant signed and dated the application form on July 27, 2011, such that there is no reasonable possibility that the application was in some fashion delayed beyond the time limit by slow mail delivery.  Therefore, the earliest beginning date available to the appellant under the law is August 1, 2010, one year prior to the receipt of her claim for DEA benefits, as established by the provisions of 38 C.F.R. § 3.400, governing effective dates relating to awards of disability compensation.  Thus, retroactive DEA benefits are not warranted.     

While sympathetic to the appellant's position, in light of the incorrect information provided to her, the Board is bound by the law governing DEA benefits.  In this regard, her appeal must be denied based on the uncontested facts of the date of the decision awarding such benefits and the date VA received the appellant's original application for DEA benefits.  In light of such, the Board finds that the appellant's claim is without legal merit and must be denied as a matter of law.  Sabonis, supra.  


ORDER

DEA benefits under Chapter 35, Title 38, of the United States Code may not be paid for training that occurred prior to August 1, 2010; the appeal is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


